        Case: 3:19-cv-00984-slc Document #: 6 Filed: 02/26/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


JULIE HAMMELL
                   Plaintiff,

vs.

                                       Case No.       19-cv-984
LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON


                            NOTICE OF SETTLEMENT


      Comes now Plaintiff, by and through her attorneys Hawks Quindel, S.C., and

notifies the Court that the parties have recently reached a settlement of this

matter. The parties are working on finalizing the settlement and anticipate filing a

Stipulation of Dismissal within 45 days.


      Dated: February 26, 2020

                                 HAWKS QUINDEL, S.C.



                          By:    /s/ Lynn K. Lodahl
                                 William E. Parsons, SBN: 1048594
                                 Email: wparsons@hq-law.com
                                 Lynn K. Lodahl, SBN 1087992
                                 Email: llodahl@hq-law.com
                                 409 East Main Street
                                 P.O. Box 2155
                                 Madison, Wisconsin 53701-2155
                                 Telephone: 608/257-0040
                                 Facsimile: 608/256-0236

                                 Attorneys for Plaintiff, Julie Hammell
